Judgment, Supreme *288Court, New York County (Howard Bell, J.), rendered November 3, 1994, convicting defendant, upon his guilty plea, of attempted burglary in the third degree, and sentencing him, as a second felony offender, to a term of 1½ to 3 years, unanimously affirmed.
When defendant, represented by new counsel, made an informed decision to plead guilty, he forfeited the right to argue that he was denied the opportunity to testify before the Grand Jury because of his prior attorney’s errors (People v Roberts, 163 AD2d 68, lv denied 76 NY2d 863). Concur—Murphy, P. J., Milonas, Rosenberger, Ellerin and Williams, JJ.